        CASE 0:19-cv-02938-SRN-LIB Doc. 1-4 Filed 11/20/19 Page 1 of 3




 STATE OF MINNESOTA                                                    DISTRICT COURT

 COUNTY OF WASECA                                          THIRD JUDICIAL DISTRICT



 Lisa A. Biron,                                          Case File No. _______________

                     Plaintiff,
                                                         NOTICE OF FILING OF
        v.                                               NOTICE OF REMOVAL

 Kathleen Hawk Sawyer, Director Federal Bureau of
 Prisons; Warden Nanette Barnes; Deanna Hiller,
 Unit Manager,

                     Defendants.



      PLEASE TAKE NOTICE that, on November 20, 2019, the United States of

America on behalf of Defendants Sawyer, Barnes, and Hiller, filed with the Court

Administrator of the United States District Court for the District of Minnesota, a Notice

of Removal of the above-captioned action to the United States District Court. A copy of

the Notice of Removal is attached hereto.

      With this filing, this action now stands removed from the District Court,

Third Judicial District for Waseca County, Minnesota, to the United States District Court

for the District of Minnesota. Pursuant to 28 U.S.C. § 1446(d), a copy of the Notice of
        CASE 0:19-cv-02938-SRN-LIB Doc. 1-4 Filed 11/20/19 Page 2 of 3




Removal is hereby filed with the Clerk of the District Court/Court Administrator,

Third Judicial District of Waseca County, Minnesota.

Dated: November 20, 2019
                                                       ERICA H. MacDONALD
                                                       United States Attorney

                                                       s/ Andrew Tweeten

                                                       By: ANDREW TWEETEN
                                                       Assistant U.S. Attorney
                                                       Attorney ID Number 0395190
                                                       600 U.S. Courthouse
                                                       300 South Fourth Street
                                                       Minneapolis, MN 55415
                                                       (612) 664-5600
                                                       andrew.tweeten@usdoj.gov

                                                       Attorneys for Defendants




                                           2
         CASE 0:19-cv-02938-SRN-LIB Doc. 1-4 Filed 11/20/19 Page 3 of 3




 STATE OF MINNESOTA                                                      DISTRICT COURT

 COUNTY OF WASECA                                             THIRD JUDICIAL DISTRICT

 LISA A. BIRON,                                            Case File No. _______________

                       Plaintiff,
                                                           CERTIFICATE OF SERVICE
        v.                                                 BY U.S. MAIL

 KATHLEEN HAWK SAWYER,       DIRECTOR
 FEDERAL    BUREAU      OF    PRISONS;
 WARDEN        NANETTE        BARNES;
 DEANNA HILLER, UNIT MANAGER,

                       Defendants.


       I hereby certify that on November 20, 2019, I caused the following documents:

       NOTICE OF FILING OF A NOTICE OF REMOVAL OF A CIVIL
       ACTION TO FEDERAL COURT, NOTICE OF REMOVAL OF ACTION
       TO FEDERAL COURT WITH EXHIBITS 1-2 AND CERTIFICATE OF
       SERVICE BY U.S. MAIL

to be filed with the Waseca County District Court Administrator.

       I further certify that I caused a copy of the foregoing documents to be mailed by

first class mail, postage paid, to the following:

       Lisa A. Biron (#12775-049)
       FCI Waseca
       P.O. Box 1731
       Waseca, MN 56093

                                                    s/ Andrew Tweeten
                                                     Andrew Tweeten
                                                     Assistant United States Attorney
